COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Lea Percy McLaurin v. Scott Sutton McLaurin

Appellate case number:     01-14-00710-CV

Trial court case number: 2009-06775

Trial court:               309th District Court of Harris County

        Appellee Scott Sutton McLaurin has filed an unopposed motion requesting that this Court
(1) refer this case to the trial court to resolve a dispute between the parties regarding certain
exhibits missing from the reporter’s record; and (2) extend the time for filing his brief to 14 days
following resolution of the disputed exhibits by the trial court. Appellee’s motion represents that
several exhibits that were admitted into evidence were not included in the reporter’s record but
that the parties disagree as to which documents constitute the missing exhibits. The motion is
granted.
        The appeal is abated and remanded to the trial court to settle the parties’ dispute
regarding the accuracy of the reporter’s record. See TEX. R. APP. P. 34.6(e)(2) (providing for trial
court to settle dispute about accuracy of appellate record after notice and hearing). If the trial
court determines that the reporter’s record filed with this Court is inaccurate, the trial court shall
direct the court reporter to prepare a supplemental reporter’s record that conforms to what
occurred in the trial court and file the supplemental reporter’s record with the Clerk of this Court.
See TEX. R. APP. P. 34.6(e)(2) (providing that if trial court finds an inaccuracy, it must order
court reporter to conform reporter’s record to what occurred in trial court and file certified
corrections in appellate court). If the trial court determines that the reporter’s record filed with
this Court is accurate, the trial court should sign a written order reflecting that determination,
along with any additional findings.
        The trial court clerk is directed to file a supplemental clerk’s record containing the trial
court’s order and findings with the Clerk of this Court within 30 days of the date of this order.
The court reporter is directed to file a reporter’s record of the hearing within 30 days of the date
of this order. The court coordinator of the trial court shall set a hearing date and notify the parties
and the Clerk of this Court of such date.
       The appeal is abated, treated as a closed case, and removed from this Court’s active
docket. The appeal will be reinstated on this Court’s active docket when the supplemental clerk’s
record and the reporter’s record of the hearing are filed in this Court. Appellee’s brief shall be
due no later than 14 days after this appeal is reinstatement.
       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually


Date: June 18, 2015